

115 HR 1868 IH: Restoring American Privacy Act of 2017
U.S. House of Representatives
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1868IN THE HOUSE OF REPRESENTATIVESApril 4, 2017Ms. Rosen (for herself, Mr. Pallone, and Mr. Michael F. Doyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide that providers of broadband Internet access service shall be subject to the privacy
			 rules adopted by the Federal Communications Commission on October 27,
			 2016.
	
 1.Short titleThis Act may be cited as the Restoring American Privacy Act of 2017. 2.Protecting the privacy of broadband customersNotwithstanding any other provision of law, a provider of broadband Internet access service (as defined in section 8.2 of title 47, Code of Federal Regulations) shall be subject to—
 (1)the Report and Order in the matter of protecting the privacy of customers of broadband and other telecommunications services that was adopted by the Federal Communications Commission on October 27, 2016 (FCC 16–148); and
 (2)the rules adopted in such Report and Order. 